Title: From John Adams to United States Senate, 20 June 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States June 20th. 1797

I nominate the Honourable Elbridge Gerry Esqr of Massachusetts to be Envoy Extraordinary and Minister Plenipotentiary, to the French Republic jointly and Severally with Charles Cotesworth Pinckney and John Marshall; in the Place of Francis Dana, who has declined his appointment, on account of the precarious State of his Health

John Adams